ORDER

PER CURIAM.
Colleen O’Donnell appeals the decision of the Labor and Industrial Relations Commission affirming the dismissal of the appeals of several deputy determinations of overpaid benefits1 because O’Donnell failed to participate in the scheduled hearing before the appeals tribunal. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

. Five appeals were scheduled for one hearing date: 12-07888, 12-07890, 12-07891, 12-07893, and 12-07897.